Title: From Elizabeth Smith Shaw Peabody to Mary Smith Cranch, 9 October 1803
From: Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My Dear Sister,
Atkinson October 9th. 1803

I thank you for so kindly giving me information of our dear Sisters recovery. It has releived me from that heaviness & anguish, with which our hearts are oppressed, when we know we have any of our near & dear connections distressed with diseases either of body or mind—Your letter written the seventh of October had a speedy conveyance, & I could not but rejoice in the fineness of this day, as I hoped it has favoured my Sisters design, of paying her vows in the congregation of the living—
I am always glad when I am comfortably, & without any disaster brought to the close of our Exhibition week. It is a time of hurry, care & anxiety—& not a little labour & expense—But When I see the youth accelerated in their studies, by the Idea of publick Performances, & of exhibiting to their friends the progress, they have made, I feel reconciled, & find compensation in seeing all so pleased, & so happy—Mrs Coffin came a monday Afternoon, & brought home my dear Abby—She has been gone three months, & has been unwell but one day—she looks thin, but much more healthy than she did—Mr. & Mrs Hays & Son, & his Lady—begun the week—My company increased every day, to I know not how many, only Lydia counted & said, above forty breakfasted here Exhibition day; & sixty drank Coffee & tea here at night. I  know not how many lodg’d here—The Scholars had there usual Ball in the Evening, & closed with Joy, & festivity—But the Scene must soon change—The parting of Friends must ensue—with some never more to meet—The dispositions, the habits, affections & passions of Youth, I see in all their meanderings, & various forms & it is a time in which the heart is interested—perhaps, more than the head—
Thursday was a day full of buisness packing up, & gradually leaving me, & now I have not but two or three left—And  I must be busy, in Setting every thing in order to receive them again. so I go on—I hope, not useful in life.
My dear Nancy has been with me a week, & I intend to keep her as long as I can, but that will not be long, for Mrs Coombs has engaged her to spend the winter at Newbury with her—She is an Industrious, virtuous, sensible, charming Girl—She will be a crown to her husband, & a blessing wherever she resides—I hope my Sister will live many years, & realise all that I say—
The rain, & the cool weather, I hope will abate the general sickness—We have not any sick in the town, but deaths have been frequent around us—I know you & my Sister must feel anxious for your Sons—but their lives are in the hands of him who will do right—Let us therefore cast our “cares upon him, who careth for us”—whose tender mercies are over all his works—
I sent by Master Tufts a bundle for Mrs Norton—There was a coat of which Mr Cranch gave to me for my William went he went to Washington, but he soon had to wear mourning, & I never made it for him, I think it may do for some of her little Boys—I likewise sent a surtout of my Sons & a coat which by being obliged to dress in dark blue, he out grew. I hope they may be serviceable to her dear flock—
Please to give my love to her, & accept of the affectionate regard of Mr Peabody & that of your / Sister,
Eliz Peabody